Appeal by petitioner, a judgment creditor, from an order of the Supreme Court, Orange County, dated April 16, 1980, which denied her application pursuant to CPLR 5225 for a turnover order. The appeal brings up for review so much of a further order of the same court, dated June 3, 1980, as, upon reargument and renewal, adhered to the original determination. Appeal from the order dated April 16, 1980 dismissed as academic, without costs or disbursements. That order was superseded by the order dated June 3, 1980. Order dated June 3, 1980 affirmed insofar as reviewed, without costs or disbursements. In a separate proceeding commenced by Ralph Risio against, inter alia, petitioner’s husband and Koriba, Inc., a preliminary injunction was granted against Mr. Kohler. Petitioner may not use the present turnover proceeding to undermine or evade the injunction issued against her husband. Hopkins, J. P., Titone, Margett and Weinstein, JJ., concur.